Citation Nr: 1224691	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-23 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota



THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, including post-traumatic stress disorder and dysthymia.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The Veteran performed active military service from June 1954 to October 1957. 

This appeal arose to the Board of Veterans' Appeals (Board) from July 2007 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In July 2007, the RO denied service connection for major depressive disorder.  The Veteran appealed.  Concerning that appeal, the Board will consider all psychiatric symptoms as part and parcel of the claim for service connection for a major depressive disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled).

In February 2008 and February 2009 rating decisions, the RO denied service connection for post-traumatic stress disorder (PTSD).  The Veteran requested reconsideration of the denial.  In March 2009, the RO reconsidered the claim and again denied service connection for PTSD.  The Veteran appealed that decision.  Meanwhile, in March 2008, the Veteran had withdrawn an appeal for service connection for major depressive disorder.  

In September 2011, the RO denied service connection for dysthymic disorder.  In May 2012, the Veteran withdrew a request for a hearing before a Veteran's law judge and also clarified that he was withdrawing any remaining appeal, except for service connection for dysthymia and PTSD.  

Concerning service connection for dysthymic disorder (or dysthymia), which the RO denied in September 2011, the Veteran submitted a timely notice of disagreement (hereinafter: NOD).  No statement of the case (hereinafter: SOC) has been issued addressing this issue and the Veteran has not withdrawn his NOD.  In accordance with 38 C.F.R. §§ 19.9, 19.26, 19.29, 19.30 (2011), unless the matter has been resolved by a grant of benefits, or the NOD is withdrawn, the agency must prepare an SOC.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92.  

Since the most recent supplemental statement of the case, new evidence was received; however, the Veteran's representative has recently waived the Veteran's right to initial RO consideration of that evidence.  Thus, a remand will not be necessary for this procedural safeguard.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Service connection for dysthymic disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not a combat veteran.

2.  A diagnosis of PTSD based on a non-combat stressor has been offered.

3.  Credible supporting evidence of a non-combat PTSD stressor has been submitted.






CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefit sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as psychosis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2002); 38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection for PTSD is subject to additional requirements.  Service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § Sec. 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, his lay testimony-alone-may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of his service.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration and he will be required to submit credible supporting evidence that the claimed in-service PTSD stressor occurred.  

The Veteran's Service Treatment Reports (STRs) note that he was psychiatrically normal at entry (see claims files, Vol 1).  The STRs do not reflect any psychiatric complaint during active service, although many other health complaints, including severe near-amputations and crushing fractures of the index and long fingers of the right (dominant) hand, are documented.  According to the STRs, these severe injuries occurred aboard ship when a spent 90-mm shell casing was dropped from the deck above the Veteran and smashed his right hand.  An October 1957 separation examination report reflects that the Veteran was not evaluated psychiatrically, with no further explanation as to why he was not psychiatrically evaluated.  Moreover, there is no accompanying medical history questionnaire on which the Veteran might have reported any psychiatric symptom at the time of discharge.  

In May 1958, the Veteran underwent a military physical examination for possible re-entry into active military service.  The examination report reflects that he was normal, psychiatrically.  

The Veteran's official service personnel records reflect that he was under confinement from October 3 to November 12, 1955.  An administrative document reflects that he was transferred from his ship to a Navy brig at Sasebo, Japan, on October 3, 1955, in order to serve two months confinement at hard labor.

In October 1958, the Veteran applied for service connection for residuals of the right hand injury.  That claim was granted.  In July 1969, he applied for service connection for an acquired nervous condition.  He reported that his first suicide attempt occurred in 1960.  VA reports show psychiatric hospitalizations in 1960, 1963, and 1966.  The October 1960 VA hospital report notes that the Veteran appeared to be "quite psychiatrically disturbed."  He displayed marked depression with manic periods and a suicide gesture.  The diagnosis was manic depressive psychosis.  

An October 1963 VA psychiatric admission report notes, erroneously, that this is the Veteran's first psychiatric admission.  The report notes that he went missing on the third day.  The diagnosis was anti-social reaction manifested by antagonism to authority, independence, and dependency needs.  An August 1966 VA hospital report contains a diagnosis of personality disorder manifested by overindulgence in alcohol and emotional instability.  

In August 1969, the RO denied service connection for an anxiety reaction and in October 1969, the RO denied service connection for a nervous condition.

A May 1978 VA psychiatric evaluation yielded a diagnosis of personality disorder, unspecified.  Anxiety and back pain were noted in 1984.  A June 1986 private psychiatric evaluation yielded a diagnosis of borderline personality disorder and dysthymic disorder.  An October 1986 private psychiatric evaluation yielded similar diagnoses.  The root cause of dysthymia was severe and persistent back pain.  The back pains were attributed to two post-service back injuries.  

In April 1987, a private psychiatrist noted depression and anxiety related to physical problems and family matters (see claims files, Vol 2).  A September 1987 VA psychiatric evaluation reflects that the Veteran attributed his emotional problems to his unemployment.  The diagnosis was adjustment disorder with depressive features; and, rule-out dysthymia.

In April 2007, the Veteran requested service connection for depression.  He reported recent VA treatment.  The RO obtained a May 2007 VA psychiatric treatment report that attributes a nightmare disorder to in-service events.  Symptoms of PTSD were also seen.  

In May 2007, the Veteran reported having nightmares of serving aboard ship for over three years.  In August 2007 the Veteran reported that while serving his two-month punishment in the brig, two guards attacked him.  At various times, the Veteran reported nightmares about being attacked while serving aboard ship.  

A September 2008 mental health team conference note contains a diagnosis of PTSD (see claims files, Vol 5).  A September 23, 2008-dated VA psychiatry attending note contains a comprehensive mental evaluation.  The psychiatrist found that the symptoms meet the criteria for diagnoses of PTSD, nightmare disorder, and dysthymia.  The strongest PTSD stressors were related to being incarcerated in the Navy brig, including threats of shooting him and beatings administered by the guards.  No personality disorder was found.  An October 2008 mental health team conference note contains a diagnosis of PTSD.  The stressors were events that reportedly occurred while incarcerated.  

A March 2009 VA out-patient treatment report notes a diagnosis of PTSD (see claims files, Vol 6).  An April 2009 VA psychiatry attending note mentions an assessment of symptoms of PTSD.  The stressors were recurring nightmares of being beaten while incarcerated.  

June, August, and September 2009-dated VA psychology notes each contain a diagnosis of PTSD and each report is co-signed by two VA clinical psychologists.  

In August 2009, the Veteran testified before an RO hearing officer that he has received all PTSD treatment at VA.  He testified that his stressful incidents involve two guards during his incarceration in a Navy brig.  He also testified that he served aboard an ammunition supply and storage ship and worried about an explosion.  He developed a fear that he was going to die aboard that ship.  

A September 2011 VA PTSD compensation examination report notes, erroneously, that the first post-service mental health treatment was in 1963 (see claims files, Vol 7).  The report also erroneously notes that diagnoses of PTSD had no verified stressor.  The report offers an Axis I diagnosis of dysthymic disorder.  The examiner concluded that "service-connected PTSD" would not be diagnosed today because the Veteran did not experience a fear of hostile military or terrorist activity.  

In March 2012, the RO issued a supplemental statement of the case (SSOC) that is significant to the case because it concedes that a claimed PTSD stressor, "fear of hostile enemy activity," has been verified.  However, the SSOC continued the denial of PTSD on the basis that a valid PTSD diagnosis, as set forth at DSM-IV, has not been offered.

While the diagnoses have varied during the course of this appeal, diagnoses of PTSD have clearly been offered on several occasions and by several different VA evaluators.  These diagnoses of PTSD are based on accurate facts and are supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  In Cohen v. Brown, 10 Vet. App. 128, 140 (1997), the Court stressed that where a diagnosis of PTSD has been made, the Board must presume the sufficiency of the claimed stressor and the PTSD diagnosis itself is presumed to be in conformance with DSM-IV(r) standards.  

The September 2011 VA compensation examination report that does not find PTSD appears to be based on somewhat inaccurate facts, as noted above.  Its persuasive value is therefore reduced.  

With respect to verification of the non-combat-related PTSD stressors, the Veteran's official personnel file verifies that he was incarcerated in a Navy brig in Japan in order to serve-out his sentence for insubordination.  Thus, his presence in the brig at the claimed time is verified.  While the beatings and threats to which he reportedly was subjected during incarceration are not documented, a PTSD diagnosis based on personal assaults is, in itself, an alternative form of verification of the claimed stressor.  Patton v. West, 12 Vet. App. 272, 278-80 (1999) (Under such circumstances, alternative forms of evidence must be considered).  Moreover, where the Veteran can place himself in the stressful arena, proof of personal involvement might be unnecessary.  Pentecost v. Principi, 16 Vet. App. 124, 129 (2002) (corroboration of every detail of a stressor is not necessary).  

The lay evidence and testimony is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  With respect to whether the lay evidence may help establish service connection, in Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007), the Federal Circuit stressed that a lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the lay testimony of PTSD symptoms supports a later PTSD diagnosis offered by a medical professional.  According to the tenets of Jandreau, the Board must therefore attach weight to the lay testimony.  

Because a diagnosis of PTSD based on a verified non-combat stressor has been offered, after considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for PTSD must therefore be granted.  


ORDER

Service connection for PTSD is granted.



REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

The United States Court of Appeals for Veterans Claims has held that an unprocessed notice of disagreement should be remanded, rather than referred, to the RO.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the claim for service connection for dysthymic disorder is remanded for the following action:

The RO should issue an SOC with respect to the denial of service connection for dysthymic disorder.  The Veteran should be informed that, under 38 C.F.R. § 20.302 (2011), he has 60 days from the date of mailing of the statement of the case to file a substantive appeal or a request for an extension of time to do so.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an SOC with respect to the denial of service connection for dysthymic disorder.  The Veteran should be informed that, under 38 C.F.R. § 20.302 (2011), he has 60 days from the date of mailing of the statement of the case to file a substantive appeal or a request for an extension of time to do so.

2.  Thereafter, if a substantive appeal has been filed, the case should be returned to the Board, if in order.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


